ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 10/24/22 wherein a substitute specification was submitted; claims 1-10 were canceled; claim 12 was amended; and claim 13 was added.
	Note(s):  Claims 11-13 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 10/24/22 to the rejection of claim 12 made by the Examiner under 35 USC 112 has been fully considered and deemed persuasive.  Therefore, the said rejections are hereby WITHDRAWN.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12:  The claim is ambiguous because the amending of the claim has resulted in confusion regarding some of the components and whether component reference in preceding paragraphs provide antecedent basis or if Applicant is actually referring to a different component. 
	In claim 12, lines 6-7, the crude product that is in pink form, is this the ‘obtained product’, if so, it is respectfully suggested that the phrase be written as ‘collecting a crude product in for of a pink solid, dissolving the crude product in methanol’ for clarity.
In claim 12, line 8-9, the phrase ‘under mild conditions’ because the disclosure does not set forth what is intended by the phrase.
In claim 12, line 11, the phrase a ‘mixed material’ is ambiguous because it is unclear what particular material/components Applicant is referring to are being mixed and cooled.
In claim 12, line 12, ‘a crude product’, what crude product is Applicant referring to as line 6 also refers to a crude product.  Is this also the pink solid?
In claim 12, lines 14-15, the phrase ‘mixed solution’ is confusing as it is unclear what solution components Applicant is referring to?
In claim 12:  The claim recites the limitation "the following steps" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, line 32:  The phrase ‘a resultant’ is confusing.  Specifically, it is unclear what ‘resultant’ Applicant is adding which is being referenced in the claim.
In claim 12:  The claim recites the limitation "the product 5 trianion solution’ in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Note(s):  The claim is ambiguous because ‘adding a product 5 trianion solution’ is not the same as ‘adding the product 5 trianion solution’ as the second occurrence lacks antecedent basis (claim 12, line 37).

ALLOWABLE CLAIMS
Claims 11 and 13 are allowable over the prior art because the prior art neither anticipates nor renders obvious a molecule as set forth in independent claim 11 (or a method of making the molecule as set forth in claims 12 and 13; however, the 112 second rejections must be overcome).  The closest art is Applicant’s own work which is disclosed in WO 2022082932.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant has requested priority based on the filing of parent application CHINA 202011145658.3 filed 10/23/20.  While the priority document was made of record, there was no English translation or English equivalent made of record. 

COMMENTS/NOTES
Due to the amending of the claims and the difficulty of following which specific method steps read solely on particular materials, it was necessary to mail a written communication to allow Applicant sufficient time to review and respond to the Examiner’s request for clarity.
The following suggestions are respectfully suggested in order to clarify the claimed invention:  
(1) in claim 12, line 1, replace the second occurrence of ‘a’ with ‘the;
(2) in claim 12, lines 2, 3, 23, and 36, delete ‘following steps’; 
(3) in claim 12, line 8-9, delete ‘under mild conditions’ because the disclosure does not set forth what is intended by the phrase; and
(4) in claim 13, line 2, delete ‘following steps’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 8, 2022